Case 1:21-cr-00118-RCL Document 21 Filed 02/12/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO.
v.
VIOLATIONS:
LISA EISENHART, and ;
ERIC MUNCHEL, : 18U.S.C. §§ 1512(c)(2), (kK)
: (Obstruction of an Official
Defendants. : Proceeding)

18 U.S.C. §§ 1752(a)(1)-(2), (b), 2
(Restricted Building or Grounds)

40 U.S.C. § 5104(e)(1), (2), 2
(Violent Entry or Disorderly Conduct)

18 U.S.C. § 2
(Aiding and Abetting)

INDICTMENT

The Grand Jury charges that, at all times material to this Indictment, on or about the dates

stated below:

COUNT ONE
(18 U.S.C. §§ 1512(c)(2), (k)}—Obstruction of an Official Proceeding)

On or about January 6, 2021, in the District of Columbia and elsewhere, the defendants,

LISA EISENHART, and
ERIC MUNCHEL,

attempted to, and did, corruptly obstruct, influence, and impede an official proceeding, and did
conspire to do so; that is, EISENHART and MUNCHEL forcibly entered and remained in the
Capitol to stop, delay, and hinder Congress’s certification of the Electoral College vote.

(In violation of Title 18, United States Code, Sections 1512(c)(2), (k))
Case 1:21-cr-00118-RCL Document 21 Filed 02/12/21 Page 2 of 6

COUNT TWO
(18 U.S.C. §§ 1752(a)(1)-(2), (b), 2—Restricted Building or Grounds)

On or about January 6, 2021, in the District of Columbia and elsewhere, the defendants,

LISA EISENHART, and
ERIC MUNCHEL,

did unlawfully and knowingly enter and remain in a restricted building and grounds, and did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds; that is, EISENHART and MUNCHEL, who while armed with a
dangerous weapon, entered and remained in the Capitol complex where the Vice President and
Vice President-elect were temporarily visiting, without lawful authority to do so, and when and so
that such conduct did in fact impede and disrupt the orderly conduct of Government business and

official functions.

(In violation of Title 18, United States Code, Sections 1752(a)(1)-(2), (b), 2)

COUNT THREE
(40 U.S.C. §§ 5104(e)(1), (2), 2—Violent Entry or Disorderly Conduct)

On or about January 6, 2021, in the District of Columbia and elsewhere, the defendants,

LISA EISENHART, and
ERIC MUNCHEL,

who while armed with a dangerous weapon, did willfully and knowingly engage in disorderly and
disruptive conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb
the orderly conduct of a session of Congress and either House of Congress.

(In violation of Title 40, United States Code, Sections 5104(e)(1), (2),
and Title 18, United States Code, Section 2)
Case 1:21-cr-00118-RCL Document 21 Filed 02/12/21 Page 3 of 6

A TRUE BILL

FOREPERSON

Micha? K Biron. | fo

MICHAEL R. SHERWIN
ACTING ATTORNEY FOR THE UNITED STATES

IN AND FOR THE DISTRICT OF COLUMBIA
Case 1:21-cr-00118-RCL Document 21 Filed 02/12/21 Page 4 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO.
v.
VIOLATIONS:
LISA EISENHART, and :
ERIC MUNCHEL, : 18U.S.C. §§ 1512(c)(2), (kK)
: (Obstruction of an Official
Defendants. : Proceeding)

18 U.S.C. §§ 1752(a)(1)-(2), (b), 2
(Restricted Building or Grounds)

40 U.S.C. § 5104(e)(1), (2), 2
(Violent Entry or Disorderly Conduct)

18 U.S.C. § 2
(Aiding and Abetting)

INDICTMENT

The Grand Jury charges that, at all times material to this Indictment, on or about the dates
stated below:

COUNT ONE
(18 U.S.C. §§ 1512(c)(2), (k)—Obstruction of an Official Proceeding)

On or about January 6, 2021, in the District of Columbia and elsewhere, the defendants,

LISA EISENHART, and
ERIC MUNCHEL,

attempted to, and did, corruptly obstruct, influence, and impede an official proceeding, and did
conspire to do so; that is, EISENHART and MUNCHEL forcibly entered and remained in the
Capitol to stop, delay, and hinder Congress’s certification of the Electoral College vote.

(In violation of Title 18, United States Code, Sections 1512(c)(2), (k))
Case 1:21-cr-00118-RCL Document 21 Filed 02/12/21 Page 5 of 6

COUNT TWO
(18 U.S.C. §§ 1752(a)(1)-(2), (b), 2—Restricted Building or Grounds)

On or about January 6, 2021, in the District of Columbia and elsewhere, the defendants,

LISA EISENHART, and
ERIC MUNCHEL,

did unlawfully and knowingly enter and remain in a restricted building and grounds, and did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds; that is, EISENHART and MUNCHEL, who while armed with a
dangerous weapon, entered and remained in the Capitol complex where the Vice President and
Vice President-elect were temporarily visiting, without lawful authority to do so, and when and so
that such conduct did in fact impede and disrupt the orderly conduct of Government business and
official functions.

(Un violation of Title 18, United States Code, Sections 1752(a)(1)-(2), (b), 2)

COUNT THREE
(40 U.S.C. §§ 5104(e)(1), (2), 2—Violent Entry or Disorderly Conduct)

On or about January 6, 2021, in the District of Columbia and elsewhere, the defendants,

LISA EISENHART, and
ERIC MUNCHEL,

who while armed with a dangerous weapon, did willfully and knowingly engage in disorderly and
disruptive conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb
the orderly conduct of a session of Congress and either House of Congress.

(In violation of Title 40, United States Code, Sections 5104(e)(1), (2),
and Title 18, United States Code, Section 2)
Case 1:21-cr-00118-RCL Document 21 Filed 02/12/21 Page 6 of 6

A TRUE BILL

FOREPERSON

Wika? f Mfovon | pte

MICHAEL R. SHERWIN
ACTING ATTORNEY FOR THE UNITED STATES
IN AND FOR THE DISTRICT OF COLUMBIA
